Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 10-12, 15, 17, 1-2, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa et al. [US 2017/0052678; Karasawa] in view of Pirio et al. [US 2016/0078740; Pirio].
Per claim 10.  Karasawa discloses a system for tracking activity comprising: 
At least one sensor 100a installed on a chair and configured to continuously detect the presence of a person on the chair [ 97]; a microcontroller (221 of manager 200; Fig. 1) and at least one database (230) wherein the system records detection duration data (e.g. software 603c for recording lengths of time for which a user has been sitting on the chair based on results of detection of the acceleration sensor 100a)  [Figs. 1-3 and para. 97-98]. Karasawa discloses the recording of user continuously sitting time, except for not explicitly mention of continuing a detection duration recording if the allowance threshold is not met (e.g. detects a return of the presence on the chair within an allowance time), wherein a departure allowance threshold counter and sensor value threshold are pre-set to determine desired event data and the departure time ends within departure allowance threshold.  Pirio teaches a patient support apparatus applicable to bed or chair [para. 51-53] and sensor value threshold (e.g. Gw) for detecting  patient leave the chair [para. 81] and  further teaches “the third detection level it may be desirable for the patient to be able to get up and leave the bed for a predetermined period of time before the alarm is activated. If the patient returns to a position within the tolerances for the particular level then supervision by the system resumes without the alarm being activated. The delay, in this case, may be a number of minutes, such as 30 minutes.” [para. 84].  The system configured to detect a short departure from the chair without triggering alarm (e.g. patient returns of the presence on the chair within an allowance time), meaning that the supervision system detecting the presence of patient on the chair, departs the chair and returns back to the chair (within an allowance threshold) not generates alarm and resumes detecting.  The detecting presence, depart time and return time would constitute of a desired event data of a chair departure allowance threshold counter and return on the chair.  Thus, the patient returns within the allowance time detection can be modifiable with the patient sitting monitoring feature of Karasawa, so that a brief departure would not consider as a long beak or left the chair for long and the software still recording the sitting time, even user briefly left and returned within the tolerances time. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the pre-set to determine desired event data of a departure allowance threshold as taught by Pirio to the seat monitoring of Karasawa, for the benefit of optimizing the chair presence detection, because patient may get up from the seat for a moment to get drink, toilet or body stretching would not consider as patient leaving the chair for good. 

Per claims 11-12.  Karasawa discloses chair presence sensor (e.g. acceleration 100a), except not explicitly mention three sensors installed on the chair and at least one sensor is a force sensing resistor and is disposed in a cushion of the chair.  Pirio discloses a patient support apparatus, including a plurality force sensors (e.g. strain gauge, extensometers, bending beam, hall-effect and /or capacitive sensors) and the sensors can be flexible and thin which suitable for integration with a mattress or other patient support element [Figs. 3, 5, 7 and para. 22-24] which used to measure force or pressure applied on mattress.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify force sensors disposed in a cushion of the chair mattress as taught by Pirio to the presence detection of Karasawa, for the benefit of better sensors protection, because cushion is thick and soft which can protect any direct contact to sensors from exterior object.  

Per claim 15.  Karasawa further teaches a remote server (300) [Fig. 1 and para. 67].

Per claim 17.  Karasawa discloses all the limitation as described above, except for not explicitly mention an artificial intelligence or machine learning unit to identify data or patterns indicating false readings.  Pirio teaches a kinematic chain [shown at Fig. 6, para. 55, 57 -58 and 62-63] shows the of pattern force values applied at a particular positions on the chair/bed and use the algorithm analyzes the minimum and maximum values to calculate the load variation.  Thus, the algorithm analyzes is considered as artificial intelligence determination which uses to identify the presence of patient is seat on chair.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to apply the artificial intelligence method as taught by Pirio to the presence determination of Karasawa, for the advantage of optimizing the presence detection,  because different values at each different positions would increase the accuracy of patient body detection. 

Per claim 1.  The method step limitations are similar to those in system claim 1 above, that the rejection would be in the same manner. 

Per claim 2.  Karasawa and Pirio made obvious above, Karasawa further teaches a sensor 100a configured to provide a detection value to the software 603c to determine the presence of human at the chair [para. 97], except for not mentions the presence is a person when the sensor threshold is exceeded.  It is common to any appropriate sensor to have a preset threshold in order to detect the presence condition, because without any preset threshold the sensor would not be able to compare and determine whether the condition is existed or not.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the presence sensor (100a) includes a threshold, so that if the condition is exceeded the threshold, the sensor determined that a person is presence.  The sensor threshold would benefit for at least to prevent fail alarm. 

Per claim 5.  Karasawa discloses all the limitation as described above, except for not explicitly mention the method of utilizing artificial intelligence to identify an undesired presence or event, and artificial intelligence or machine learning unit identifies false readings by detecting a similar force is repeatedly applied at consistent intervals or is applied continuously for an extended period, Pirio teaches a kinematic chain [shown at Fig. 6, para. 55, 57 -58 and 62-63] shows the of pattern force values applied at a particular positions on the chair/bed and use the algorithm analyzes the minimum and maximum values to calculate the load variation and further suggests “An alarm delay functionality may optionally be provided in conjunction with one or more of the detection levels. This allows the patient to reposition without the alarm activating provided that they do so within a predetermined amount of time. Delays may be included to improve overall system stability and to prevent false alarms occurring” [para. 83].  Thus, the algorithm analyzes is considered as artificial intelligence determination which uses to identify the presence of  patient is seat on the chair and the reposition time would be an extended period allowance for delaying alarm.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to apply the artificial intelligence method and a reposition period as taught by Pirio to the presence determination of Karasawa, for the advantage of optimizing the presence detection and prevent false alarm,  because different values at each different positions would increase the accuracy of patient body detection and patient may moves during reposition for comfortable. 

Per claim 9.  Karasawa and Pirio made obvious above, Pirio further teaches [para. 0065] “In order to initiate patient monitoring the system may optionally require a calibration to be carried out. The output values of the sensors are determined for both boards with only the patient support element (e.g. a mattress) in position. This provides the initial “zero” values for the sensors without the patient, which may be stored in a memory accessible by the hardware 10. The patient is then positioned on the patient support element in a centered position, appropriately aligned.” That, setting an On-Off threshold and Off-On threshold when at least one sensor value is “zero” after installation, which when sensor exceeded threshold value (e.g. zero) indicated presence status. 

Per claims 18-19.  Karasawa and Pirio made obvious above, except for not explicitly mention continuing the detection duration recording despite force variation or when resistance is broken, so long as the sensor threshold is not broken.  Pirio further suggests “A plurality of different preset detection levels are provided, depending upon the patient condition. The presets use different permissible value ranges for Gc and/or Gw to provide different sensitivities to patient movement” [para. 73]  That, the sensor continuing sensing within its threshold regardless of different sensitivities levels set.  Which means the patient movement can be set with different sensitivities or parameters, and the sensor is continuing the detection as long as there is a movement condition which met the sensor threshold.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that sensor is continuing the detection with different sensitives preset ranges to patient movement, despite force variation or when resistance is broken, so long as the sensor threshold is not broken, because the sensor configured to sense with different movement ranges. 

5.	Claim(s) 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa et al. in view of Pirio and further in view of Siemon  [US 2015/0242578].   

Per claim 13.  Karasawa and Pirio made obvious above, except for not explicitly mention at least one sensor installed on two or more chairs and configured to continuously and simultaneously detect presence instances in real-time on the two or more chairs.  Siemon teaches a method and system for avoiding delays in infusion room seating, comprising a plurality of patient seats (110) each equipped with one or more sensors 112 [Fig. 1, para. 26-28 and 30].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to monitor two or more chairs and continuously and simultaneously detect presence in real-time as taught by Siemon to the combination above, for the benefit of convenience and easy to track patients, because more chairs would provide comfortable to patient while waiting and knowing how many patients or persons are waiting.  

Per claim 14.  Karasawa and Pirio made obvious above, except for not explicitly mention  wherein the two or more chairs are in at least two remote locations. However, Siemon further teaches “determining one or more of whether there are delays in one or more physician offices” [para. 9] and “redistribute lab appointments to available locations” [para. 40].  That, the central computer server is monitoring patient chairs at more than one remote physician offices (e.g. at least two remote locations).  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to monitor at least two chairs are in at least two remote locations as taught by Siemon to the combination above, for the benefit of better management the patients flow, such as to avoid long delay at one physician office, central server may redistribute patient lab appointments to other available locations or offices. 

6.	Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa et al. in view of Pirio et al., and further in view of Siemon  [US 2015/0242578].   

Per claim 4.  Karasawa and the combination made obvious above, except for not explicitly mention of recording sensor values and time data for each event.   Siemon teaches the recorded information is maintained in a plurality of databases in a server log format so that all activity is time-stamped and readily traceable [para. 30].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the time-stamp to all the recorded data for each event as taught by Siemon to the combination, for the advantage of convenience, because user may want to back tracing the event occurred at certain time and date.  

Per claim 6.  Karasawa and the combination made obvious above, except for not explicitly mention of simultaneously monitoring and recording chair occupancy data in real-time for multiple chairs.  Siemon teaches avoiding delays in infusion room seating, comprising a feature of tracked and recorded information and continuously uploaded the information in real-time for a plurality of patient seats 110 [Fig. 1 and para. 28 and 30].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the real-time recording chair occupancy data for multiple chairs as taught by Siemon to the combination above, for the benefit of better management of chairs in real-time, so that  management personnel would identify which of the chairs currently occupied and determine whether the attendant delays is existed.  
 
Per claim 7.  Karasawa and the combination made obvious above, except for not explicitly mention  wherein the two of the multiple chairs are in independently remote facilities.  Siemon teaches “determining one or more of whether there are delays in one or more physician offices” [para. 9] and “redistribute lab appointments to available locations” [para. 40].  That, the central computer server is monitoring patient chairs at more than one remote physician offices (e.g. independently remote facilities).  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to monitor at least two chairs are in at least two remote locations as taught by Siemon to the combination above, for the benefit of better management the patients flow, such as to avoid long delay at one physician office, central server may redistribute patient lab appointments to other available locations or offices. 

Per claim 8.  Karasawa and the combination made obvious above, except for not explicitly mention of generating a heat map using recorded event and time data.  Siemon teaches a display 132 which shows data for managing patient flow through an infusion room…the layout 20 may show the status for each patient seat 110, includes a seat icon 22 for each patient seat 110 with a symbol indicating the chair status (e.g. and “X “ for occupied seat, a check mark for an available seat, and a circle for a soon to be vacated seat).  Thus, the seat status layout displays a heat map of which seat is occupied and available for user.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the heat map as taught by Siemon to the combination above, for the benefit of convenience, which provides  a clear indication of seats status and help user to manage the flow. 

Response to Arguments
7.	Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
Applicant argued: Karasawa actually teaches away from incorporating a departure allowance threshold. On the contrary, Karasawa teaches calculating a duration of sitting in a chair in order to alert the user to take a break or depart the chair.  Therefore, the duration calculation of Karasawa necessarily stops when the user departs the chair or takes a break. The duration monitoring of Karasawa is intended to determine when a break is needed and therefore calculating a duration that includes break time or departure time would defeat the purpose of Karasawa and Pirio does not keep a duration recording and only tracks time to see if a patient departs the bed for longer than a predetermined time or if the patient fails to return within a predetermined period.
Examiner disagreed: as addressed in the rejection above, Karasawa teaches a feature for monitoring a duration time in which  user has been continuously sit on the chair, the alert to take a break merely used to remind user to take break, the monitoring of duration sitting time of the user still taken into an account that user still sits on the chair, and regardless of whether the user would take a break or not, continuously sitting time may still recording.  Thus, Karasawa teaches a feature to monitor of duration time user sitting on the chair, but Karasawa does not mentions an allowance threshold of an interrupt detection time.  Pirio teaches a feature of monitoring whether the user sits on the chair includes a feature to determine whether user leaves the chair for a permitted period (e.g. allowance threshold), which means the user monitoring feature would include a recording time function, so that the feature be able to identify whether the  user returns within an allowance threshold time or not.  With that, the departure allowance threshold feature taught by Pirio would be modifiable to the time recording of Karasawa, so that a brief departure (e.g. permitted period) would not consider as a long break.  

8.	Applicant’s arguments with respect to claim(s) 1, 5, 10 and 17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685